Title: To George Washington from Brigadier General John Sullivan, 22 March 1776
From: Sullivan, John
To: Washington, George



May it please yr Excellencey
Winter Hill March 22d 1776

being Desired by Capt. Miller Late of Colo. Doolittles Regt to Certify in his favour to Your Excellency I can only Say that he Acted as Capt. in That Regiment till the 26 of Novr then by vote of the Regt (as I was Informed) he Acted as major—I Never knew or heard he had a Commission for that purpose till he Informed me of it yesterday I well remember he gave in his name among the Captains To tarry the present Campaign with a note Annexed that he would Tarry (if promoted) which necessarily Lead me to think he never had a majors Commission. I never heard of Captain Millers Neglecting his Duty in any Respect—nor have I Ever heard as I Recollect any thing to his advantage or Disadvantage in the Brigade—This is may it please your Excellencey all that can with truth be Certified by yr Excys most obedt Servt

Jno. Sullivan

